                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

Robert Christopher Duke,         )                       Civil Action No. 8:19-cv-01979-RMG
                                 )
                                 )
                     Plaintiff,  )
                                 )                                      ORDER
       v.                        )
                                 )
Southern Health Partners,        )
Lt. Drew Sisco,                  )
                                 )
                                 )
                     Defendants. )
~~~~~~~~~-)

       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 12.) recommending the Court dismiss the Complaint. For the reasons set forth below,

the Court adopts the R & R as the order of the Court to dismiss the Complaint.

I.     Background

       Plaintiff Robert Christopher Duke is a pro se pretrial detainee at the Pickens County

Detention Center ("PCDC"). He files this action in forma pauperis alleging claims under 42 U.S.C.

§ 1983. Plaintiff alleges he was "attacked in the POD by two inmates" which then caused

Plaintiffs jaw to break. (Dkt. No. 1 at 9-10.) Plaintiff alleges that he was taken to an emergency

room at Cannon Memorial Hospital where the doctors notified the nurses that Plaintiff should

receive surgery within 48 hours. (Id. at 6.) Plaintiff alleges that he received surgery 9 days later

where his jaw was screwed and re-wired (Id. at 12.) Plaintiff alleges he was supposed to have a

follow-up appointment within two weeks, but the follow-up appointment did not occur until over

a month later. (Id.) In addition, Plaintiff alleges that screws are still in his jaw and he still

experiences pain. (Id.)
         Plaintiff filed the instant action against Southern Health Partners and Lt. Drew Sisco and

asserts two causes of action for an Eighth Amendment violation and a medical negligence claim.

(Id. at 4,6.)

        On July 25 , 2019, the Magistrate Judge issued a proper form order informing Plaintiff that

his complaint was subject to dismissal for failure to state a claim and for failing to name a proper

Defendant. (Dkt. No. 9 at 5, 10.) The Magistrate Judge gave Plaintiff twenty-one days to file an

amended complaint or risk dismissal. (Id.) Plaintiff did not file an amended complaint and on

August 22, 2019, the Magistrate Judge issued an R & R which recommended the Court dismiss

the complaint. (Dkt. No . 12.)

II.     Legal Standard

        A.      Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation. " Diamond v. Colonial Life

& A ccident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. S. C. Dept ofCorr., No. 9:14-CV-4365-RMG, 2015 WL

1124701 , at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983 ). Plaintiff did not file objections in this case, and the R & R is reviewed for clear error.


                                                      2
       B.      Pro Se Pleadings

       This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep 't ofSocial Services, 901F.2d387 (4th Cir. 1990).

       C.      Failure to State a Claim

       Under 28 U.S.C. § 1915A, the Court is required to screen prisoner complaints and must

dismiss any complaint, or portions of complaints that are "frivolous, malicious, or fail[] to state a

claim upon which relief may be granted[,]" or seek relief from a defendant immune from such

relief. The same standard applies to complaints filed by a plaintiff proceeding informa pauperis.

28 U.S.C.A. § 1915(e)(2). To state a claim, the complaint must state "enough facts to state a claim

to relief that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In

reviewing a complaint, the Court is obligated to "assume the truth of all facts alleged in the

complaint and the existence of any fact that can be proved, consistent with the complaint's

allegations." E. Shore Mias., Inc. v. JD. Assocs. Ltd. P 'ship, 213 F.3d 175, 180 (4th Cir. 2000).

However, while the Court must accept the facts in a light most favorable to the non-moving party,

it "need not accept as true unwarranted inferences, unreasonable conclusions, or arguments. " Id.

III.   Discussion

       After a thorough review of the R & R and the parties' arguments, the Court finds the

Magistrate Judge comprehensively addressed the issues and correctly concluded that Plaintiff's

complaint should be dismissed. Plaintiff filed his complaint pursuant to 42 U.S.C. § 1983. To state

a claim filed pursuant to 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a right


                                                     3
secured by the Constitution or laws of the United States was violated and (2) that the alleged

violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

42, 48 (1988).

       The Magistrate Judge conducted a thorough review of Plaintiffs complaint and correctly

concluded that Plaintiffs allegations against Defendant Sisco fail to state a claim. The Magistrate

Judge liberally construed Plaintiffs allegations as a "failure to protect" claim. (Dkt. No. 12 at 5.)

In order for liability to attach to an alleged Eighth Amendment violation, two elements must be

met. First, the inmate must "establish a serious deprivation of his rights in the form of a serious or

significant physical or emotional injury" or a substantial risk thereof. Danser v. Stansberry, 772

F.3d 340, 346 (4th Cir. 2014). This requires the Court to "assess whether society considers the risk

that the prisoner complains of to be so grave that it violates contemporary standards of decency to

expose anyone unwillingly to such a risk." Helling v. McKinney, 509 U.S. 25, 36, 113 S. Ct. 2475,

2482, 125 L. Ed. 2d 22 (1993). Second, the Plaintiff must show that the prison official that

allegedly violated Plaintiffs rights had a "sufficiently culpable state of mind." Danser, 772 F.3d

at 346. In this context, the required state of mind is a "deliberate indifference to inmate health or

safety." Id. at 347. This inquiry requires "evidence suggesting that the prison official had actual

knowledge of an excessive risk to the plaintiffs safety. Id. In addition, the Defendant must be

"aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference." Farmer v. Brennan, 511 at U.S. 825, 837 (1970).

       Plaintiff alleges that Defendant Sisco "acted under color of law" because "[h ]e is

responsible for the security over the [corrections officers] at PCDC" and failed to protect Plaintiff

resulting in Plaintiff being "lynched Gumped) in the POD by 2 people" causing Plaintiff to break

his jaw. (Dkt. No. 1. at 6.) Plaintiff does not allege that Defendant Sisco was aware that Plaintiff




                                                      4
was at risk to be harmed. Farmer, 511 at U.S. 837. As such, the failure to protect claim fails . The

Magistrate Judge ably concluded that Plaintiffs complaint fails to state a claim upon which relief

can be granted.

       The Magistrate Judge reviewed Plaintiffs complaint and correctly concluded that

Plaintiffs second cause of action for "medical negligence" fails to state a claim. Negligence is not

actionable as a§ 1983 claim. Daniels v. Williams, 474 U.S. 327, 328-36 (1986.) The Magistrate

Judge correctly identified that, liberally construed, Plaintiff asserts a claim for deliberate

indifference. (Dkt. No. 12 at 8.) Plaintiff essentially alleges Southern Health Partners failed to

timely treat Plaintiffs injuries, did not conduct follow-up treatment, and he continues to

experience pain. (Id. at 6, 12.) Plaintiff alleges that Southern Health Care Partners acted "under

color of law because they are over the medical ... at PCDC." (Dkt. No. 1. at 6.) Private actors that

provide medical services to a publicly- run prison or jail are usually considered state actors

amenable to suit under § 1983. See generally, West, 487 U.S. 42. A plaintiff seeking relief under

§ 1983 against a private corporation must show that a policy or custom caused the violation. Austin

v. Paramount Parks, Inc. 195 F.3d 715, 728 (4th Cir. 1998.) Plaintiff has not alleged any facts

demonstrating that a policy or custom of Southern Health Partners caused his alleged injures. Hill

v. Palmer, No. 1:18-CV-293-FDW 2019 WL 956816, at *6 (W.D.N.C. Feb. 27, 2019). As such,

Plaintiffs deliberate indifference claim fails to state a claim upon which relief can be granted.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 12.) as the order of the Court and DISMISSES Plaintiffs complaint. (Dkt. No . 1.)




                                                      RichU£~
       AND IT IS SO ORDERED.




                                                      United States District Court Judge


                                                     5
  e~,w
~8f'tCIIiber_(_, 2019
Charleston, South Carolina




                             6
